Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 10 claims a rotor shaft, however no such rotor shaft appears in the drawings. Therefore, the rotor shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Pivoting Sail Fairing System and Rotary Wing Aircraft Comprising the Same.

Claim Objections
Claim 9 objected to because of the following informalities: 
Claim 9 reads: "The system of claim 9". A claim cannot be dependent on itself. For the purposes of prosecution, it is assumed that the applicant meant "The system of claim 8".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Figure 1C and 2 in the drawing depict the shaft fairing 42, standpipe 60, and actuators 62. The relationship between the elements depicted is that actuators 62 are mounted to standpipe 60 and connected to fairing 42. 
Claim 1 claims an "actuator mounted on a surface of the compartment inward from the housing [of the fairing]." This is contradictory with the drawings and specification, which states that the actuator 62B is mounted to the standpipe 60 and connected to an inner surface of the pivoting sail fairing 42. 
Claim 10 is rejected for the same lack of clarity, and additionally due to the fact that it is unclear how the first actuator can be mounted to the rotor shaft when the rotor shaft is not properly shown in the drawings (see also the corresponding drawing objection hereinabove). Dependent claim 20 is likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow JR. et al. (US 2007/0181741 A1), hereinafter Darrow. 
Regarding claim 1, Darrow discloses a fairing system, the system comprising: 
a rotatable fairing (shaft fairing 42, see fig. 4A-E), for rotation about a first axis of rotation of an aircraft (axis of rotation A, see fig 1), comprising a housing (housing of fairing 42, see fig 4A-E) that defines a compartment arranged inward from the housing (compartment houses controllers 108 and torque generators 98, see fig 4B, 4E), the housing comprising a first orifice on a first surface and a second orifice on a second surface of the housing (openings for shaft 12, see fig 4A-E); and 
a first actuator (electromagnetic torque generator 98U,98L, see fig. 4B) mounted on a surface of the compartment inward from the housing (see fig 4B). 

Regarding claim 3, Darrow discloses a system of claim 1, wherein the first actuator is an electronically controlled actuator (The de-rotation system 44C generally includes a variable torque generator system 90, a controller 92 in communication with the variable torque generator system 90, see para. [0054]).

Regarding claim 4, Darrow discloses a system of claim 3, further comprising a sensor (shaft fairing position sensor 94 in communication with the controller 92, see para. [0055]) arranged on an airframe of the aircraft (sensor 94 attached to fairing 42, see fig. 4A), wherein an angle of rotation of the fairing is based in part on data collected by the sensor (a shaft fairing position sensor 94 in communication with the controller 92, see para. [0055]).

Regarding claim 5, Darrow discloses a system of claim 1, wherein the rotatable fairing has an airfoil contour (shaft fairing 42, see fig. 3E).

Regarding claim 6, Darrow discloses system of claim 1, further comprising a second actuator (upper electromagnetic torque generator 98U and a lower electromagnetic torque generator 98L, see fig. 4B).

Regarding claim 7, Darrow discloses system of claim 6, wherein the first actuator and the second actuator are a same type of actuator (upper electromagnetic torque generator 98U and a lower electromagnetic torque generator 98L, see fig. 4B).

Regarding claim 10, Darrow discloses a rotary wing aircraft (see fig. 1) comprising: 
a rotor shaft (rotor shaft 12U, 12L, see fig. 1C); 
a rotatable fairing (shaft fairing 42) connected to the rotor shaft for rotation about a first axis of rotation (the shaft fairing 42 is preferably attached to the counter-rotating, coaxial rotor system 12 through a bearing arrangement 43U, 43L, see para. [0037]); 
a first actuator mounted to the rotor shaft and in operable communication with the fairing (de-rotation system 44C generally includes … a shaft fairing position sensor 94 in communication with the controller 92, see para. [0055]), 
wherein the first actuator is operable to adjust an angle of rotation of the fairing about the first axis of rotation (The de-rotation system 44C… may additionally be operated in response to a control system through which the azimuthal position of the shaft fairing 42 may be actively varied throughout all flight profiles, see para. [0054]).

Regarding claim 11, Darrow discloses a rotary wing aircraft of claim 10, wherein a leading edge of the rotatable fairing is arranged relative to the rotor shaft (leading edge fairing 42 is arranged on the rotor shaft 12U,12L, see fig 4A-E).

Regarding claim 12, Darrow discloses a rotary wing aircraft of claim 10, wherein the rotatable fairing is connected to a standpipe (shaft 12U,12L, see fig. 4C) between a first rotor system (upper rotor system 16, see fig. 1B) and a second rotor system (lower rotor system 18 and shaft fairing 42 between them, see fig. 1B).

Regarding claim 13, Darrow discloses a rotary wing aircraft of claim 10, wherein the first rotor system comprises a first hub fairing (upper hub fairing 38, see fig. 1C), and the second rotor system comprises a second hub fairing (lower hub fairing 40, see fig. 1C). 

Regarding claim 14, Darrow discloses a rotary wing aircraft of claim 10, wherein the first actuator (the de-rotation system 44A includes a gear train 46, see para. [0039]) is operable to resist a rotation, caused by an external force, of the fairing up to a threshold amount of the external force (the de-rotation system 44A is self-correcting whenever the aircraft reaches a forward flight speed at which the force applied by airflow is greater than the friction force between the belts and pulleys, see para [0043]).

Regarding claim 15, Darrow discloses a rotary wing aircraft of claim 10, wherein the first actuator (The de-rotation system 44B generally includes … a stationary support ring assembly 68, see para. [0045]) is operable to return to a resting position in response to an external force being below a threshold amount (shaft fairing is preferably mounted to the stationary support ring assembly 68 by a bias assembly 80 … bias assembly 80 permits the shaft fairing 42 to at least partially align with relative airflow in sideward flight, lowering the loads on the de-rotation system 44B while maintaining the shaft fairing 42 in a centered position, see para [0053]).

Regarding claim 16, Darrow discloses a rotary wing aircraft of claim 10, wherein the rotary wing aircraft has a dual, counter-rotating, coaxial rotor system (a dual, counter-rotating, coaxial rotor system 12, see fig. 1A).

Regarding claim 17, Darrow discloses a rotary wing aircraft of claim 10, wherein the fairing (shaft fairing 42) is connected to the rotor shaft via a standpipe (leading edge fairing 42 is arranged on the rotor shaft 12U,12L, see fig 4A-E).

Regarding claim 18, Darrow discloses a rotary wing aircraft of claim 17, wherein the first actuator is attached to the standpipe (an upper electromagnetic torque generator 98U mounted with respect to the rotor shaft 12U, see para. [0056]).

Regarding claim 19, Darrow discloses a rotary wing aircraft of claim 17, wherein the fairing is connected to the standpipe via a first bearing and a second bearing (The upper bearing 43U and the lower bearing 43L may be respectively located adjacent an upper portion and a lower portion of the shaft fairing 42, see para. [0037]).

Regarding claim 20, Darrow discloses a rotary wing aircraft of claim 10, further comprising a second actuator (lower electromagnetic torque generator 98L, see fig. 4B), wherein the first and second actuators are connected to the rotor shaft via a standpipe (an upper electromagnetic torque generator 98U mounted with respect to the rotor shaft 12U and a lower electromagnetic torque generator 98L mounted with respect to the rotor shaft 12L).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow JR. et al. (US 2007/0181741 A1), hereinafter Darrow. 
Regarding claim 1, Darrow discloses a fairing system, the system comprising: 
a rotatable fairing (shaft fairing 42, see fig 3A-E), for rotation about a first axis of rotation of an aircraft (axis of rotation A, see fig 1), comprising a housing (housing of fairing 42, see fig 3E) that defines a compartment arranged inward from the housing (compartment houses centering springs 86 and alignment member 82, see fig 3E), the housing comprising a first orifice on a first surface and a second orifice on a second surface of the housing (openings for shaft 12, see fig 3A-E); and 
a first actuator (shaft mounted bevel cones 72, see fig. 3A) mounted on a surface of the compartment inward from the housing (see fig. 3A). 

Regarding claim 2, Darrow discloses a system of claim 1, wherein the first actuator is a spring-based actuator (centering spring 86, see fig. 3E).

Regarding claim 6, Darrow discloses system of claim 1, further comprising a second actuator (upper electromagnetic torque generator 98U and a lower electromagnetic torque generator 98L, see fig. 4B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Darrow JR. et al.(US 20070181741 A1), hereinafter Darrow.
Darrow discloses a system of claim 6, but does not appear to specifically disclose wherein the first actuator is a different type of actuator than the second actuator.
However, Darrow does disclose multiple types of actuators (gear train 46, drive cone assembly 66, variable torque generator system 90, electromagnetic torque generator 120, see fig. 2A, 3A, 4A, 5)
It would have been obvious to a person or ordinary skill in the art at the effective filing date of the invention to modify Darrow to use multiple types of actuators at the same time. This would be to gain the benefits of multiple types of actuators such as the friction of the gear train and the control of the torque generators.   

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Darrow JR. et al.(US 20070181741 A1), hereinafter Darrow, and Cox (US 20170021912 A1), hereinafter Cox.
Darrow discloses a system of claim 8, wherein the first actuator is a spring-based actuator (centering spring 86, see fig. 3E). 
Darrow does not appear to specifically disclose wherein the second actuator is a piston-based actuator.
Cox teaches of a fairing system wherein the actuator is a piston-based actuator (piston 92, see fig. 6, the power rollers 84 contact the upper and lower cone discs 80, 82 at various positions having distinct diameters, resulting in a gear ratio other than 1: 1 and therefore impart a controlled rotation into the fairing 42, see para. [0046]).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Darrow’s rotatable fairing with Cox’s piston actuators to utilize both spring and piston actuators simultaneously and benefit from the advantages of both

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY JAY ALEXANDER whose telephone number is (571)272-8564. The examiner can normally be reached Monday-Friday 7AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY J ALEXANDER/Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647